United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3815
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Carlos Corral-Sanchez,                  *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: May 20, 2002
                              Filed: May 21, 2002 (Corrected 6/3/02)
                                   ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Carlos Corral-Sanchez pleaded guilty to re-entering the United States illegally
after deportation, following his conviction for an aggravated felony, in violation of
8 U.S.C. § 1326(a) and (b)(2). The district court1 sentenced Corral-Sanchez to 46
months imprisonment and 2 years supervised release. On appeal, counsel has moved
to withdraw under Anders v. California, 386 U.S. 738 (1967), and has filed a brief
arguing that the district court erred in denying Corral-Sanchez a downward departure
under U.S.S.G. § 5K2.0, on the basis of cultural assimilation.

      1
      The HONORABLE ROBERT W. PRATT, United States District Judge for the
Southern District of Iowa.
       Counsel’s argument is unreviewable because the district court made a purely
discretionary decision not to depart on this basis. See United States v. Edwards, 225
F.3d 991, 992-93 (8th Cir. 2000), cert. denied, 531 U.S. 1100 (2001). Further,
following our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-